Per Curiam. This claim arises out of a criminal offense that occurred on June 3, 1974, at 7723 South Yates, Chicago, Illinois. Lois F. Boyd, wife of the deceased victim, seeks payment of compensation pursuant to the provisions of the "Crime Victims Compensation Act,” Ill. Rev. Stat., 1973, Ch. 70, §71, et seq. (hereafter referred to as the "Act”). This court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report of the Attorney General of the State of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds: 1. That the claimant’s deceased husband, Melvin C. Boyd, age 48, was a victim of a violent crime, as defined in §2(c) of the Act, to wit: "Murder”, (Ill. Rev. Stat., 1973, Ch. 38, §9-1). 2. That on June 3, 1974, the claimant’s husband was first held up by one of his two assailants, then later shot by the other assailant, after the victim’s return to his truck following a dry cleaning delivery to 7723 South Yates. 3. That the statements of two eye-witnesses, taken by police investigators shortly after the crime was committed, present no evidence of any provocation by the decedent for the attack upon him. 4. That the victim died on June 3, 1974, as a result of the wound he received in the shooting of June 3, 1974. A further and more detailed summary of the facts and information considered by the Court is contained in the Investigatory Report prepared by the Attorney General. A copy of said report is retained in the Court’s file in this matter, and the facts as reported therein are incorporated in this opinion by reference. 5. That the two assailants, Glenn Addison and Angelo Jones, were indicted by the Cook County Grand Jury on charges of murder. They are presently awaiting trial. 6. That the victim and his assailants were not related nor sharing the same household. 7. That the criminal offense was promptly reported to law enforcement officials, and claimant has fully cooperated with their requests for assistance. 8. That the claimant seeks compensation under the Act for loss of support to herself and her four children: Karen Boyd, age 22; Carole Boyd, age 20; James Boyd, age 16; and Douglas Boyd, age 15. 9. That at the time of Melvin C. Boyd’s death, he was 48 years old and had a life expectancy of age 73 according to Vital Statistics of the U.S. 1970, U.S. Department of Health, Education and Welfare Public Health Service mortality table for the U.S. population. Therefore, we must conclude that the decedent’s family has lost his financial support for the remainder of his normal life expectancy, computed to be 25 years. 10. That the victim’s average monthly earnings for the 6 months immediately preceding his death were $1,150.88 but earnings of only $500 per month can be considered as the basis for determining loss of support, pursuant to the following provision in §4 of the Act: "... loss of support shall be determined on the basis of the victim’s average monthly earnings for the 6 months immediately preceding the date of the injury or on $500 per month, whichever is less.” 11. That, based on the victim’s normal life expectancy of 25 years, and taking $500 per month as his average earnings, the loss of support to his family is computed to be an amount far in excess of the $10,000 maximum amount that can be awarded as compensation under the Act for any loss resulting from a violent crime. 12. That, in addition to loss of support, the claimant incurred coroner’s costs and funeral expenses for the victim which were partially covered by insurance benefits, and Veteran’s Administration benefits, and the gross amount of the pecuniary loss for these items as computed before deductions and setoffs is as follows: 1) Coroner’s costs.................................$ 30.60 2) Funeral costs.................................. 1,607.00 $1,637.60 13. That, in determining the amount of compensation to which an applicant is entitled, §7(d) of the Act states that this court— "(d) shall deduct $200 plus the amount of benefits, payments or awards, payable under the 'Workmen’s Compensation Act,’ or from local governmental, State or Federal funds or from any other source, (except annuities, pension plans, Federal social security benefits, and the net proceeds of the first ($25,000) Twenty-five Thousand Dollars of life insurance that would inure to the benefit of the applicant . . .)”. We interpret the above provision to mean that the benefits received by the victim’s family as a result of his death, and deduction of $200, shall be deducted from the total loss sustained and not from the $10,000 maximum amount payable under the Act. On this point, we are adopting a recent opinion of the Massachusetts Supreme Court on the same point arising under the provisions of an Act identical to ours in all material respects: Gurley v. Commonwealth (1973) 296 N.E. 2d 477. 14. That, in the claim before us, the benefits received by the claimant, as contemplated by §7(d) of the Act, were shown to be in the total sum of $39,991.47. This amount, plus the statutory deduction of $200, having been deducted from the gross amount of loss shown in If 11 and 1112, leaves the amount of actual loss sustained by the claimant and her four children far in excess of the $10,000 maximum amount that can be awarded under the Act for any loss resulting from a violent crime. Hence, the claimant and her four children are entitled to an award in the maximum amount payable under the Act, $10,000. The Court takes notice of the fact that the four children of the deceased victim, who are named in 118 of this opinion, were also dependent on Melvin C. Boyd, as was his surviving spouse, Lois F. Boyd, the claimant, and the mother of decedent’s said four children. Under these circumstances the Court is required to interpret and comply with the following language of the Act found in §8(b): "(b) If the Court of Claims finds, in the case of an application made by a person dependent for (her) support on a deceased victim, that persons other than the applicant were also dependent on that victim for their support, it (the court) shall also (1) name those persons in its order; (2) state the percentage share of the total compensation award and the dollar amount to which each is entitled, and (3) order that those amounts be paid to those persons directly or, in the case of a minor incompetent, to his (her) guardian or conservator, as the case may be.” To comply strictly with the above legislative directive, it would seem appropriate and reasonable to order the distribution of the $10,000 award in accordance with the rule of distribution stated in §11(1) of the Probate Act. This rule would allow one-third ($3,333.33) to the victim’s surviving spouse, and the remaining two-thirds ($6,666.66) divided equally among the victim’s four children. This would create four separate estates in the amount of $1,666.66 each for Karen Boyd, age 22; Carole Boyd, age 20; James Boyd, age 16; and Douglas Boyd, age 15. However, to make distribution in this manner, we believe would impose an undue hardship on the mother. If the $10,000 award were paid to her in a lump sum, she would be holding $6,666.66 in trust for her four children. Although she is guardian for their person, she would have no power to administer their estates nor use their funds unless she is duly appointed guardian of each minor’s estate as provided by law. Perry v. Carmichael (1880) 95 Ill. 519. After such appointment she would be required to manage her children’s funds frugally under the direction of the appointing court and present periodic accounts of her guardianship to such Court. She would also be responsible for Court costs and any legal expenses required in filing her petition for appointment, oath, surety bond and accounts. To obviate the necessity of the claimant being appointed guardian of her children’s estates, and considering all other facts in this case, the Court believes that the best interest of the victim’s family would be served by our ordering that this award be disbursed to the claimant in periodic monthly payments as authorized in §8(a) (4) of the Act. As the natural guardian of her four children, the mother has legal obligation to provide for their suitable support and education. In fulfilling this obligation, we believe she would necessarily be required to expend the proper amount from each monthly payment received hereunder for the care and nurture of all four of her children as well as for her own necessities. It Is Hereby Ordered that the total sum of $10,000 be awarded to the claimant and her four children, collectively, as persons who were all dependent for their support on Melvin C. Boyd, the deceased victim of a violent crime. It Is Further Ordered that the aforesaid award be paid to the claimant, Lois F. Boyd, in twenty (20) equal monthly installments of $500 each. The Court directs that said monthly payments shall be made from the Court of Claims Fund insofar as it is legally possible to do so.